

Exhibit 10.58




INTERCOMPANY SERVICES EXTENSION AGREEMENT




This Amendment and Extension Agreement dated as of January 1, 2010 is by and
between Hallmark Cards, Incorporated (“Hallmark”) and Crown Media Holdings, Inc.
(Crown Holdings”).


WHEREAS, Crown Holdings and Hallmark have previously entered into that certain
Intercompany Services Agreement between the parties dated as of December 23,
2002 as extended on January 1, 2006, January 1, 2007, January 1, 2008, and as
extended and amended on January 19, 2009  (the “Services Agreement”); and


WHEREAS, the parties desire to further extend the term of the Services
Agreement;


NOW, THEREFORE, Crown Holdings and Hallmark hereby agree as follows:


The term of the License Agreement shall be extended for an additional period
terminating on January 1, 2011, subject to any earlier termination pursuant to
the terms of the Services Agreement.  All other terms and conditions of the
Services Agreement will remain unchanged and in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Extension Agreement as
of the date set forth above.




HALLMARK CARDS, INCORPORATED




By:           /s/ Brian
Gardner                                                                


Title:           Executive Vice President, General Counsel




CROWN MEDIA HOLDINGS, INC.


By:           /s/ Charles
Stanford                                                      


Title:           Executive Vice President, General Counsel

